
	

116 SRES 339 IS: Supporting the goals and ideals of National Retirement Security Week, including raising public awareness of the various tax-preferred retirement vehicles, increasing personal financial literacy, and engaging the people of the United States on the keys to success in achieving and maintaining retirement security throughout their lifetimes.
U.S. Senate
2019-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 339
		IN THE SENATE OF THE UNITED STATES
		
			September 25, 2019
			Mr. Enzi (for himself, Mr. Cardin, Mr. Alexander, Ms. Hassan, Mr. Young, Mr. Jones, and Ms. Collins) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and Pensions
		
		RESOLUTION
		Supporting the goals and ideals of National Retirement Security Week, including raising public
			 awareness of the various tax-preferred retirement vehicles, increasing
			 personal financial literacy, and engaging the people of the United States
			 on the keys to success in achieving and maintaining retirement security
			 throughout their lifetimes.
	
	
 Whereas people in the United States are living longer and the cost of retirement is increasing significantly;
 Whereas Social Security remains the bedrock of retirement income for the great majority of the people of the United States but was never intended by Congress to be the sole source of retirement income for families;
 Whereas recent data from the Employee Benefit Research Institute indicates that, in the United States—
 (1)40.6 percent of households in which the head of household is between the ages of 35 and 64 are likely to run out of money in retirement; and
 (2)the amount that workers have saved for retirement is much less than the amount those workers need to adequately fund their retirement years;
 Whereas the financial literacy of workers in the United States is important so that those workers understand the need to save for retirement;
 Whereas saving for retirement is a key component of overall financial health and security during retirement years and the importance of financial literacy in planning for retirement must be advocated;
 Whereas many workers may not— (1)be aware of the various options in saving for retirement; or
 (2)have focused on the importance of, and need for, saving for retirement and successfully achieving retirement security;
 Whereas, although many employees have access through their employers to defined benefit and defined contribution plans to assist the employees in preparing for retirement, many of those employees may not be taking advantage of those plans at all or to the full extent allowed by Federal law;
 Whereas saving for retirement is necessary even during economic downturns or market declines, which makes continued contributions all the more important;
 Whereas all workers, including public and private sector employees, employees of tax-exempt organizations, and self-employed individuals, can benefit from developing personal budgets and financial plans that include retirement savings strategies that take advantage of tax-preferred retirement savings vehicles;
 Whereas effectively and sustainably withdrawing retirement resources throughout the retirement years of an individual is as important and crucial as saving and accumulating funds for retirement; and
 Whereas the week of October 20 through October 26, 2019, has been designated as National Retirement Security Week: Now, therefore, be it   That the Senate—
 (1)supports the goals and ideals of National Retirement Security Week, including raising public awareness of the importance of saving adequately for retirement;
 (2)acknowledges the need to raise public awareness of a variety of tax-preferred retirement vehicles that are used by many people in the United States but could be used by more; and
 (3)calls on States, localities, schools, universities, nonprofit organizations, businesses, other entities, and the people of the United States to observe National Retirement Security Week with appropriate programs and activities, with the goal of increasing the retirement savings and personal financial literacy of all people in the United States, thereby enhancing the retirement security of the people of the United States.
			
